Citation Nr: 0124004	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  01-06 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of basic eligibility for Department of Veterans 
Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, dated in August 2000.  That decision denied the 
appellant's claim to reopen the previously denied claim of 
basic eligibility for VA benefits.  The denial was duly 
appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

Evidence submitted in support of the appellant's claim of 
basic eligibility for VA benefits is duplicative of evidence 
previously submitted.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the claim to 
reopen the previously denied claim of basic eligibility for 
VA benefits has not been submitted.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5108 and 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.104, 3.156, 20.1100(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

At the outset, the Board notes that recently enacted 
legislation, the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 2001)), 
contains extensive provisions modifying procedures for the 
adjudication of all pending claims.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001); Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  VA has issued regulations to 
implement the VCAA, found at 66 Fed. Reg. 45,620-632 (Aug. 
29, 2001).  The Board finds that the requirements of the VCAA 
have clearly been satisfied in this matter.  Unlike many 
questions subject to appellate review, a claim to establish 
qualifying service for purposes of basic eligibility for VA 
benefits, by its very nature, has an extremely narrow focus.  
The RO, in the denial notification letters of August 2000 and 
January 2001 as well as in the statement of the case issued 
in March 2001, has set forth the law and facts in a fashion 
that clearly and adequately informed the claimant of the very 
limited and specific type of evidence needed to substantiate 
her claim.

The RO has previously secured a report dated in March 1951 
from the appropriate service department, which advised that 
the appellant's late husband had no qualifying service with 
the U.S. Armed Forces.  The appellant has neither submitted 
nor referred to any additional records that would tend to 
rebut the report of the service department.  The Board finds 
no evidence there is any outstanding government record that 
could substantiate the claim.  There is no reasonable 
possibility that there is any other evidence that could 
substantiate the claim by establishing qualifying service.  
Given the circumstances of this matter, the Board cannot find 
any basis under the VCAA to defer adjudication.  The 
implementing regulations that  have been issued under the 
VCAA do not affect the analysis under the VCAA, because they 
affect only VA notice and development procedures, which have 
been fulfilled, and not the underlying substantive law as to 
basic eligibility for VA benefits. 

The Board may proceed to decide this matter without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  VA has satisfied its duty to assist the appellant in 
apprising her as to the evidence needed, and in obtaining 
evidence pertaining to her claim, under both former law and 
the new VCAA and regulations.  38 U.S.C.A. §§ 5103, 5103A, 
5107(a), 5108 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-
632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  No useful purpose would be served in remanding 
this matter for further development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no benefit flowing to the appellant.  Such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426 (1994).

Law and Regulation

For purposes of determinations regarding dependency and 
indemnity compensation (DIC) or death pension benefits, the 
term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. § 3.1(d).

Service in the Regular Philippine Scouts is included for 
pension, compensation, dependency and indemnity compensation, 
and burial benefits.  38 C.F.R. § 3.8(a). Service as a 
Philippine Scout in the Regular Army inducted between October 
6, 1945, and June 30, 1947, inclusive, and in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service and unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension or 
burial benefits.  38 C.F.R. § 3.8(c), (d).

These regulations have their basis in statute, at 38 U.S.C. 
§ 107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 80 (1992), 
wherein the United States Court of Appeals for Veterans 
Claims upheld the constitutionality of 38 U.S.C. § 107(a), 
following the "reasoning and wisdom" of the U.S. Court of 
Appeals for the District of Columbia Circuit in Quiban v. 
Veterans Admin., 928 F.2d 1154 (D.C. Cir. 1991).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 
2 Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a Department of Defense Certificate of 
Release or Discharge from Active Duty (DD Form 214), or 
original Certificate of Discharge, without verification from 
the appropriate United States service department under the 
following conditions: (1) The evidence is a document issued 
by the United States service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).


New and Material Evidence

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist has been fulfilled and 
proceed to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 
38 U.S.C.A. § 5103A(f).  

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (to be codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)).  However, the regulation 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  66 Fed. Reg. at 45,620.  
Because the veteran's claim was received before that date, 
those regulation provisions do not apply in this appeal.

In a November 1951 decision, the RO discontinued the 
appellant's National Service Life Insurance (NSLI) payments 
because a March 1951 redetermination by the U.S. Army 
Adjutant General that the appellant's husband did not have 
recognized guerilla service nor was he a member of the 
Commonwealth Army in the service of the Armed Forces of the 
United States.  The redetermination was noted to supersede 
all prior determinations.  The RO notified the appellant of 
that decision but she did not initiate an appeal.  Therefore, 
the RO's decision of November 1951 is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2000).

The March 1951 redetermination is binding upon VA under most 
circumstances.  Duro v. Derwinski,  2 Vet. App. 530 (1992).

The appellant submitted a claim for reinstatement of NSLI 
payments in April 1975.  She included a photocopy of a letter 
from the RO that was already of record.  The letter, dated in 
1949, notified her that she was the beneficiary of an NSLI 
policy.

In May 1994, the appellant requested a certification of her 
husband's military service.  She included another copy of the 
1949 letter, as well as photocopies of a September 1949 
letter regarding a claim of entitlement to service connection 
for the veteran's death, a December 1949 decree of final 
distribution from the Philippine Army regarding the 
appellant's husband salary and allowance due at his death, 
and a June 1952 letter from the Philippine government 
regarding survivor benefits.

In July 1994, the appellant filed a claim for service 
connection for the cause of the veteran's death.   

In October 1994, the RO informed the appellant that the U.S. 
Dept. of the Army had reported that there was no evidence 
that the appellant's husband had recognized guerilla service 
or that he was a member of the Philippine Commonwealth Army 
inducted into the service of the Armed Forces of the United 
States.  The appellant did not initiate an appeal after the 
RO notified her of the denial.  Therefore, the October 1994 
decision is also final. Id.  

In February 1995, the appellant again requested certification 
of her husband's USAFFE service.  In June 1995, the RO 
reiterated the U.S. Army's response.  The appellant did not 
initiate an appeal after the RO notified her of the denial.  
Therefore, the June 1995 decision is also final. Id.  

In June 2000, the appellant again applied for service 
connection for her husband's death.  She included photocopies 
of the previously described document regarding NSLI dated in 
1949.  She has subsequently submitted further duplicates of 
these documents as well as her own contentions.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  See Hodge v. West, 155 F.3d 1356, 
1362 (Fed. Cir. 1998).

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").

The provisions of 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a) 
apply to a previous disallowance based upon a claimant's 
status as a veteran or widow of a veteran.  D'Amico v. West, 
209 F.3d 1322 (Fed. Cir. 2000).  A claim for veteran's 
disability benefits has five elements: (1) veteran status; 
(2) existence of a disability; (3) service connection of the 
disability; (4) degree of disability, and (5) effective date 
of the disability. See Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); see also 38 U.S.C.A. § 1110 (West 1991) 
(setting forth the basic requirements for compensation for a 
disability resulting from active military service during a 
period of war).  The new and material evidence requirement 
set forth in 38 U.S.C.A. § 5108 applies to the reopening of 
claims that were disallowed for any reason, including 
veteran's status.  D'Amico, 209 F.3d at 1327.

Evidence of record at the time of the previous final 
decisions included the originals of the copies that the 
appellant has submitted.  This evidence is not new or 
material because it is duplicative of evidence previously 
considered.  

The appellant contends that her husband had recognized 
service; otherwise, she would not have been awarded NSLI 
benefits in 1949.  This award of benefits was based upon and 
erroneous certification from the service department that was 
corrected by the Dept. of the Army's March 1951 
redetermination described above.  

While the Board acknowledges the appellant's apparent 
sincerity in her claim, "service department findings are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces."  Duro v. Derwinski, supra.  In claims 
for VA benefits where the requisite veteran status is at 
issue, the relevant question is whether the claimant has 
qualifying service under title 38 of the United States Code 
and the regulations promulgated pursuant thereto.  See Soria 
v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. 
§ 3.203(c), the service department's decision on such matters 
is conclusive and binding upon VA.  Thus, if the United 
States service department refuses to verify the decedent's 
claimed service, the applicant's only recourse lies within 
the relevant service department, not VA.  Soria, supra; 
Sarmiento v. Brown,  7 Vet. App. 80, 85 (1994).  In addition, 
the claimant is free to seek revision of such findings 
through the Board for Correction of Military Records.  See 
Duro and Soria, supra; Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993); 10 U.S.C. § 1552(a).

Under 38 C.F.R. §§ 3.9 and 3.203, Philippine veterans are not 
eligible for veterans' benefits unless a United States 
service department documents or certifies their service.  See 
Duro, supra; see also Dacoron, supra.  Moreover, as indicated 
in a Memorandum for File prepared in August 2001 by the 
Adjudication Officer at the RO, no additional facts, such as 
alternate name spellings, or different dates of service or 
service numbers have been received to warrant a request for 
recertification.  See Sarmiento, supra.  Accordingly, the 
Board finds that VA has fulfilled its duty under 38 C.F.R. 
§ 3.203(c).

In summary, the Board finds that the evidence received is not 
new and material within the meaning of VA regulation.  
38 C.F.R. § 3.156(a).  Accordingly, the claim is not 
reopened.  38 U.S.C.A. § 5108.  The appeal is denied.


ORDER

As new and material evidence has not been received to reopen 
the claim for basic eligibility for VA benefits, the claim is 
not reopened.  The appeal is denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

